Citation Nr: 1029500
Decision Date: 08/06/10	Archive Date: 09/09/10

DOCKET NO. 06-26 496                       DATE AUG 06 2010 

On appeal from the Department of Veterans Affairs Regional Office in Seattle, Washington
 
THE ISSUE 

Entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder. 

REPRESENTATION 

Veteran represented by: 	The American Legion 

ATTORNEY FOR THE BOARD 

Joshua Breisblatt, Law Clerk 

INTRODUCTION 

The Veteran had active service from August 1969 to March 1971. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Seattle, Washington, Regional Office (RO) which, in pertinent part, established service connection for posttraumatic stress disorder (PTSD); assigned a 50 percent evaluation for that disability; and effectuated the award as of February 10, 2004. 

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected PTSD. In Fenderson v. West, 12 Yet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation. However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation." In the absence of such direction, the Board has framed the issue as entitlement to an initial evaluation in excess of 50 percent for the Veteran's PTSD. The Veteran is not prejudiced by such action. The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled. 

FINDINGS OF FACT 

The Veteran's PTSD has been objectively shown to be manifested by no more than Vietnam War-related nightmares and intrusive thoughts; sleep impairment; hyperarousal and hypervigilance; irritability; weekly panic attacks; an "abnormal affect and mood;" impaired impulse control; appropriate thought processes; normal judgment, memory, speech, and concentration; passive thoughts about death; no homicidal ideation, hallucinations, or delusions; and Global Assessment of Functioning scores of 45 and 50. 

- 2 - 

CONCLUSION OF LAW 

The criteria for an initial 70 percent evaluation for the Veteran's PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, §§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic Code 9411 (2009)
. 
REASONS AND BASES FOR FINDING AND CONCLUSION 

I. Duty to Assist 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held, in part, that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on a claim for Department of Veterans Affairs (VA) benefits. In reviewing the evaluation for the Veteran's PTSD, the Board observes that the VA issued VCAA notices to the Veteran in September 2004, March 2006, and April 2008 which informed him of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how the VA would assist him in developing his claim. The September 2004 VCAA notice was issued prior to the February 2005 rating decision from which the instant appeal arises. 

The VA has attempted to secure all relevant documentation to the extent possible. The Veteran was afforded VA examination for compensation purposes. The examination reports are of record. The Veteran requested a hearing before a Veterans Law Judge sitting at the RO. The requested hearing was scheduled. Unfortunately, the Veteran failed to appear for the scheduled hearing. There remains no issue as to the substantial completeness of the Veteran's claim. All relevant facts have been developed to the extent possible. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009). Any duty imposed on the VA, including the duty to assist and to provide 

- 3 - 

notification, has been met as set forth above. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 556 U.S. _ (2009). Consequently, the Board now turns to the merits of the Veteran's claim. 

II. Historical Review 

The Veteran's service personnel records indicate that he served in the Republic of Vietnam. The report of a January 2005 VA examination for compensation purposes states that the Veteran was diagnosed with chronic PTSD and not otherwise specified depression secondary to PTSD. A Global Assessment of Functioning (GAF) score of 45 to 50 was advanced. In February 2005, the RO established service connection for PTSD; assigned a 50 percent evaluation for that disability; and effectuated the award as of February 10, 2004. 

III. Evaluation 

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009). A 50 percent evaluation is warranted for PTSD which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as 

- 4- 

suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2009). 

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(l) (2009). 

- 5 - 

At the January 2005 VA examination for compensation purposes, the Veteran complained of chronic Vietnam War-related nightmares, intrusive thoughts and recollections; depression; irritability; impaired sleep; homicidal urges, and limited social interactions. The Veteran was reported to be married to his second wife and to work on a full time basis. The Veteran was observed to be clean, groomed, and "well-oriented in all spheres." On mental status examination, the Veteran exhibited a restricted and constrained affect; a dysphoric mood; intermittently impaired concentration; evidence of hyper arousal; episodic homicidal ideation; and no psychotic processes or suicidal ideation. The Veteran was diagnosed with moderately severe to severe chronic PTSD and not otherwise specified depression secondary to PTSD. A Global Assessment of Functioning (GAF) score of 45 to 50 was advanced. The examiner commented that: 

The overall impact of [the Veteran's] present psychological distress poses fairly significant difficulties for him in occupational endeavors secondary to primary difficulties in establishing effective relationships with figures of authority, particularly in areas of conflict resolutions and/or changes in work routines. [The Veteran] reports more proficiency and being able to work autonomously, carrying out routine tasks. 

An October 2005 treatment record from S. G. A., ILCSW, conveys that the Veteran complained of nightmares and associated sleep impairment, anger, depression, and survivor's guilt. The Veteran was diagnosed with PTSD, major depression, and a dysthymic disorder. A GAF of 45 was advanced. A January 2007 treatment record from Mr. A. indicates that the Veteran complained of worsening PTSD symptoms including anger, impaired concentration, impaired sleep, and "compulsively and ritualistically collecting and playing with his weapons." He was afraid that he would become enraged and hurt people at work. The Veteran was observed to be 

- 6 - 

paranoid; "very hypervigilant;" and preparing to leave his job due to his PTSD symptoms. 

In March 2007 written statement, the Veteran reported that he had taken an early retirement from his employment with a local government entity due to his "ever more significant issues of health and well-being." 

A March 2007 written statement from B. L., indicates that he had been the Veteran's former supervisor. Mr. L. indicated that the Veteran's work productivity and interest had decreased. The Veteran experienced problems with anger that lead to altercations with his co-workers. 

A March 2007 written statement from the Veteran's wife conveys that: the Veteran exhibited "nearly uncontrollable anger;" "deep depression;" and an inability to function "normally at work and in other areas of his life." She stated that the Veteran had resigned from his job as he had "deteriorated to the point where he was likely to lose his job for failure to show up and failure to carry out his assignments." 

VA clinical documentation dated in October 2007 indicates that the Veteran complained of poor concentration, nightmares, and associated impaired sleep. The Veteran was observed to be clean; casually dressed and groomed; and tearful. On mental status examination, the Veteran exhibited an appropriate affect; a dysphoric mood; coherent and mostly linear thought; moderately good insight and judgment; passive suicidal ideation; and no homicidal ideation, hallucinations, or delusions. The Veteran was diagnosed with severe chronic PTSD and not otherwise specified depression. A GAF score of 45 was advanced. 

At a July 2008 examination for compensation purposes conducted for the VA, the Veteran complained of Vietnam War-related nightmares and intrusive thoughts; hyperarousal and hypervigilance; irritability; depression; difficulty interacting with "authority/management;" weekly panic attacks; suicidal ideation; and sleep impairment. The Veteran was observed to be oriented and to have appropriate hygiene and appearance. On mental status examination, the Veteran exhibited an 

- 7 - 

"abnormal affect and mood;" impaired impulse control; unprovoked irritability; periods of violence; appropriate thought processes; normal judgment, memory, speech, and concentration; passive thoughts about death; and no homicidal ideation, hallucinations, or delusions. The Veteran was diagnosed with chronic PTSD and recurrent major depressive disorder. A GAF score of 50 was advanced. The examiner opined that: 

Mentally, he does not have difficulty performing activities of daily living. He has difficulty establishing and maintaining effective work/school and social relationships because the claimant has ingoing interpersonal problems directly attributable to PTSD from graduate school in the 1970s to the present (left employment on 2007 due to these.) ... He has no difficulty understanding commands. The claimant does not appear to pose any threat of danger to self or others. 

A July 2008 VA treatment record states that the Veteran was observed to be casually dressed and clean. He reported "less isolation numbing" and "better sleep with very few nightmares." On mental status examination, the Veteran exhibited a "mostly good, much less IT" mood;" a slightly labile and tearful affect; organized thought; "benign speech;" fair to good insight and judgment; and no psychosis or suicidal or homicidal ideation. The Veteran was noted to be doing much better on his prescribed medication. 

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal. The Veteran's PTSD has been objectively shown to be manifested by no more than Vietnam War-related nightmares and intrusive thoughts; sleep impairment; hyperarousal and hypervigilance; irritability; weekly panic attacks; an "abnormal affect and mood;" impaired impulse control; appropriate thought processes; normal judgment, memory, speech, and concentration; passive thoughts about death; no homicidal ideation, hallucinations, or delusions; and GAF scores of 45 and 50. 

- 8 - 

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994). A score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

The Board finds that the Veteran's PTSD symptomatology most closely approximates the criteria for a 70 percent evaluation under the provisions of Diagnostic Code 9411 given the objective evidence of his severely impaired ability to function in a work environment. The Veteran's PTSD has not been shown to be manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss. Therefore, the Board concludes that an initial evaluation of 70 percent and no higher is warranted for the Veteran's PTSD at any time during the relevant period. 38 C.F.R. §§ 4.7,4.130, Diagnostic Code 9411 (2009). 

As the Veteran's service-connected PTSD falls squarely within the criteria of Diagnostic Code 9411, the Board finds that referral for an evaluation on an extra-schedular basis is not warranted. 38 C.F.R. § 3.321(b)(1) (2009). Hart v. Mansfield, 21 Vet. App. 505 (2007). 

ORDER 

An initial 70 percent evaluation for the Veteran's PTSD is granted subject to the 

- 9 - 

law and regulations governing the award of monetary benefits. 

J.T. HURCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals 

- 10 - 




